Citation Nr: 1401385	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a skin problem to include hair loss (alopecia areata).

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to May 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Through his July 2011 Substantive Appeal, the Veteran requested a hearing before a member or members of the Board by live videoconference, which was scheduled for June 2013.  The Veteran did not appear for the scheduled Board hearing and has not provided good cause for not attending.  Therefore his request is considered withdrawn, and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).

In September 2013, the Board recharacterized and reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the issues of service connection for an acquired psychiatric disorder, skin problem to include hair loss, and hemorrhoids to the Appeals Management Center (AMC) for additional development.  As discussed below, the Board is again remanding the Veteran's claim for service connection for a skin problem to include hair loss.  

With respect to the claims for service connection for an acquired psychiatric disorder and hemorrhoids, as directed by the remand instructions, the AMC sent the Veteran a development letter in September 2013 requesting evidence or the Veteran's authorization to assist in obtaining additional medical evidence.  The Veteran submitted an authorization and consent to release information October 2013 and the identified private treatment records, dated from January 1994 through August 2010, were obtained and associated with the claims file.  While the November 2013 supplemental statement of the case did not specifically address these private treatment records, the Veteran submitted a signed waiver of agency of original jurisdiction (AOJ) consideration dated October 2013; therefore, the Board may consider the additional evidence without first remanding the case to the AOJ for initial consideration.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the Veteran was provided with VA examinations to obtain, in pertinent part, an opinion as to whether the Veterans claimed acquired psychiatric disorder or hemorrhoids were at least as likely as not incurred in or caused by the Veteran's military service.  As will be discussed below, the Board finds the October 2013 VA examinations were thorough and adequate and in compliance with the Board's remand instructions.  Additionally, while the Veteran, through his representative in a December 2013 post-remand brief, challenged the adequacy of the VA examination for his skin condition to include hair loss (which the Board is remanding below), neither the Veteran nor his representative has contended that the Board's remand orders were not substantially complied with in regard to the claims for service connection for an acquired psychiatric disorder or hemorrhoids.  Therefore, the Board finds there has been substantial compliance with the prior Board remand orders with regard to these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition with respect to the issues of entitlement to service connection for hemorrhoids and an acquired psychiatric disorder. 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA"/VBMS system to insure a total review of the evidence.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a skin problem to include hair loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosed disability of an acquired psychiatric disorder.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosed disability of hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.      §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for hemorrhoids have not been met.  §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim for entitlement to service connection for a skin problem to include hair loss, the Board is remanding the claim for further evidentiary development.  With regard to the claims for entitlement to service connection for hemorrhoids and an acquired psychiatric disorder (originally claimed as a nervous condition), the RO provided notice to the Veteran in December 2009, prior to the prior to the initial adjudication of the claim in August 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The December 2009 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  

While the December 2009 notice letter initially characterized the issues as "skin problem/condition, secondary to nervous condition" and "hemorrhoids, new claim," the body of the notice letter indicated that the Veteran had previously been denied service connection for a nervous condition and notified the Veteran of what was necessary to substantiate a claim to reopen based on new and material evidence as well as for direct and secondary service connection.  Moreover, neither the Veteran nor his representative has alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the claimant, not VA, has the burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's DD Form 214, VA examination reports, Congressional correspondence, Decision Review Office (DRO) informal conference report, National Personnel Records Center (NPRC) correspondence, private treatment records, VA treatment records, photographs submitted by the Veteran, and lay statements.

The Veteran's service treatment records and personnel records are unavailable and presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

In a March 1977 letter, sent in connection with the original claim for an acquired psychiatric disorder, the Veteran was asked to provide any service treatment records he may have in his possession.  In a March 1977 written statement, the Veteran reported that he was not in possession of any service treatment records.  In a February 1978 reply to a congressional inquiry, the NPRC indicated that the Veteran's medical records were not in their files and may have been fire-related.  Correspondence from the NPRC dated September 1980 indicates that the Veteran's military records were not in their files and informed the Veteran that, if the record was here in 1973, it would have been in the area that suffered the most damage in the fire and may have been destroyed.  The September 1980 correspondence informed the Veteran to complete an attached form and return it to the NPRC.  Correspondence from the NPRC dated May 1981 indicated that a complete record could not be reconstructed.  Correspondence from the NPRC dated July 2009 again informed the Veteran that his military medical record was not in their files and that, if the record was at the NPRC in 1973, it may have been destroyed in the fire.      

In the December 2009 notice letter sent in connection with the current claim, the RO advised the Veteran that it would request service treatment records from the service department.  At that time, the RO also asked the Veteran to provide any service treatment records within his possession and that, because of the possibility that the Veteran's service treatment records were likely fire-related, the RO asked him to complete a NA Form 13055 so that a thorough search for military medical records could be made.  In December 2009, the Veteran returned the form.  In December 2009, the RO requested the Veteran's service treatment records, and the NPRC responded that the Veteran's service treatment records were fire-related and that there were no service treatment records.  The RO made a second request in February 2010; however, the NPRC noted that additional information was needed.  

In a July 2010 letter, the Veteran stated that he understood that his service treatment records were unavailable, but that the RO should make attempts to obtain command/unit and hospital records.  In July 2010, the NPRC responded that morning records failed to locate any entries pertaining to the Veteran.  In July 2010, the RO notified the Veteran that the NPRC was unable to locate the service treatment records and future efforts to locate them would be futile.  The RO noted that the Veteran had ten days to either submit information of the location of the service treatment records or submit any service treatment records in his possession.  A Formal Finding on the Unavailability of Service Treatment Records was made the same month.  At the December 2010 DRO informal conference, the Veteran was informed that his service treatment records were unavailable and indicated to be fire-related as well as that all attempts to get morning reports and any other associated records had been unsuccessful.

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile.  The Board also finds that VA has fulfilled its duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e).  In this regard, the Board notes that in December 2009 and July 2010 notice and due process letters, the RO informed the Veteran that service treatment records were fire-related, adequately addressed its efforts to obtain the records, and adequately advised the Veteran that he was ultimately responsible for providing the evidence.  The RO considered the claims after attempts to obtain the records were unsuccessful; thus, it was reasonable for the Veteran to know that his claim would be decided on the evidence of record unless he submitted the records unable to be obtained.  

Moreover, even if additional service treatment records were currently located, service connection would not be awarded.  As explained below, the October 2013 VA examiner accepted the Veteran's account of in-service treatment for hemorrhoids and notation of a nervous condition on the Veteran's separation physical and yet found that the Veteran does not have current disabilities of hemorrhoids or an acquired psychiatric disorder.  Thus, it is unlikely that any additional service treatment records, if obtained, would help substantiate the Veteran's claim.  Further, the Board notes that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in October 2013 (the reports of which have been associated with the claims file).  The Board finds the October 2013 VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims for service connection for an acquired psychiatric disorder and hemorrhoids.  Additionally, neither the Veteran nor his representative has challenged the adequacy of the VA examinations with regard to these claims.

The Veteran did not appear for the June 2013 Board hearing and has not provided good cause for not attending.  The July 2011 hearing request is deemed withdrawn.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran has not been diagnosed with a psychosis (as defined under 38 C.F.R. § 3.384) and hemorrhoids are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to the Veteran's claims for service connection for an acquired psychiatric disorder and hemorrhoids.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.384 (2013).

Service Connection for an Acquired Psychiatric Disorder and Hemorrhoids

In January 1977, the Veteran filed a claim for a nervous condition and asserted that it had begun in service in June 1955 during basic training.  In March 1977 written statements, the Veteran asserted that, during his service separation physical, the military physician made mention of his nervous condition.  The Veteran reported that he was seen at a VA medical center (VAMC) for hemorrhoids in 1964 or 1965.  The Veteran contended that his nerves caused peptic ulcers that he had not had before active service, but had during service.  The Veteran asserted that, during either the first or second eight weeks of active duty, a military doctor told him that he was not the type of person who should be in service because he was all "tensed up."

In a September 2009 claim, the Veteran contended that he was told by a military physician that he had a nervous condition in May 1955.  Additionally, the Veteran contended that he was diagnosed with hemorrhoids during service at basic training.  The Veteran stated that he has experienced disabling hemorrhoid problems continuously over the years since service separation and that his condition has not improved.  The Veteran reported undergoing surgery for hemorrhoids in January to February 1967.  The Veteran contended that he is still required to take certain precautions and medicate weekly due to his hemorrhoids.  In a December 2009 written statement, the Veteran stated that he was treated for a bad case of hemorrhoids in May 1955.  The Veteran further stated that he was admitted to a VAMC in January 1967 for thrombosed hemorrhoids and that he was treated and subsequently discharged in February 1967.

In the December 2009 written statement, the Veteran contended that, during the third week of basic training, he noticed three bald spots on the rear of his head.  The Veteran stated that the military physician he spoke with told him that the bald spots were a result of a nervous condition which was causing hair loss, that he should try to relax, and that his hair would grow back.  The Veteran stated that, after learning what was causing his hair loss, he was able to adjust and eventually his hair grew back.  The Veteran further stated that, at his service separation physical, the physician came across the nervous condition in the Veteran's file and informed him that he could either wait two weeks to have his condition evaluated or be discharged the next day.  The Veteran stated he choose to be discharged the next day.  

The Veteran stated, as detailed in a June 2010 report of general information, that he was treated for hemorrhoids after two weeks in basic training and that, after about one month, he went to the clinic for patches of hair loss and was told it was due to nervousness.  The June 2010 report of general information indicates that the Veteran was currently only being treated for hair loss and not for hemorrhoids or an acquired psychiatric disorder.  At a December 2010 decision review officer (DRO) informal conference, the Veteran maintained that his acquired psychiatric disorder and hemorrhoids had been incurred in service.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosis of an acquired psychiatric disorder or hemorrhoids.  Neither the private treatment records, VA treatment records, nor VA examination report demonstrate that the Veteran has a current acquired psychiatric disorder or hemorrhoids.

A copy of the Veteran's admission record at the VAMC from January to February 1967 indicates the Veteran was treated for thrombosed hemorrhoids.  A November 1976 private treatment record notes that the Veteran received a refill for Valium.  A December 1976 private treatment record notes that the Veteran was found psychiatrically clinically normal.  On an associated medical history form, the Veteran endorsed stomach trouble because of a nervous condition.  A February 1977 private treatment record notes that the Veteran seemed anxious and upset.  A March 1977 private treatment record notes that the Veteran received a refill for Valium.  

A January 1994 private dermatology report notes that the Veteran has alopecia and dyshidrotic eczema that are aggravated by stress.  A June 2002 private dermatology report notes that the Veteran usually breaks out with rash on his feet when he is under a lot of stress.  June 2005 private treatment records note that the Veteran's hands and feet were breaking out because of nerves.  The records indicate that a recurrent rash seems to break out on the Veteran's hands and feet when he was under more stress.  A November 2007 private treatment record indicates that the Veteran had several episodes of alopecia areata since service separation that were sometimes triggered by stress, but at other times were spontaneous events.

In October 2013, the Veteran underwent a VA examination in connection with his claim for entitlement to service connection for hemorrhoids.  The VA examiner noted that the Veteran had internal or external hemorrhoids in May 1955.  The Veteran reported that, while on active duty in the military in May 1955, he developed an external hemorrhoid condition.  The Veteran reported that he was seen for medical care and treated at that time and the hemorrhoids were removed.  The Veteran reported no restrictions on his duties and no further complaints in service for hemorrhoids.  The Veteran reported that he was seen and admitted at the VAMC for thrombosed hemorrhoids in January and February 1967 and was treated with hemorrhoid removal.  The Veteran reported that afterward he took Maalox and stool softener for his bowels with good response and reported no further medical care or treatment for any hemorrhoid condition since 1967 and no flare-ups of any hemorrhoid condition.  

The VA examiner noted that the Veteran does not take continuous medication or have any findings, signs, or symptoms attributable to hemorrhoids.  Physical examination noted no external hemorrhoids, anal fissures, or other abnormalities.  The VA examiner noted there was no pathology or diagnosis of any current hemorrhoid condition and that the Veteran's remote history of hemorrhoids status post surgical removal had since healed without residuals.  The VA examiner opined that the Veteran's condition of no pathology or diagnosis of any hemorrhoid condition is less likely than not incurred in or caused by military service since there is no nexus by which to link the two conditions and there is no condition found.  The VA examiner noted there was nothing found in the evidence of record since 1967 supporting any chronic or disabling hemorrhoid condition as well as no chronicity of complaints or care for any hemorrhoid condition.

In October 2013, the Veteran also underwent a VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disorder.  The VA examination report notes that the Veteran does not currently have nor has he ever been diagnosed wit ha mental disorder.  The Veteran denied having any psychiatric treatment in the military.  The Veteran reported that he has never had any mental health treatment outside of or within VA and that he has not taken any medications for mood or sleep currently or in the past.  The Veteran reported mild memory deficits and mild problems with attention and concentration.  The VA examination report notes that the Veteran had symptoms of anxiety.

The VA examiner opined that, even accepting as fact the Veteran's account of receiving treatment for complaints of bald spots during service and that a military physician told him that the bald spots were the result of a nervous condition as well as notation of a nervous condition in the Veteran's file at service separation, the Veteran does not currently meet Diagnostic and Statistic Manual IV (DSM-IV) criteria for any Axis I or II disorder.  The VA examiner noted that the Veteran reported mild anxiety in the form of worrying about his pension and disability claim, but noted that the Veteran's symptoms are mild and transient and do not meet the criteria for any acquired psychiatric disorder.  The VA examiner noted that the Veteran has never sought any mental health treatment at any time in his life and has never been on any medications prescribed for mood or sleep.  The VA examiner indicated that the Veteran also does not meet any DSM-IV criteria for trichotillomania, as the Veteran denied ever pulling out his hair.

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current acquired psychiatric disorder or hemorrhoids.  Based on a thorough review of the Veteran's private treatment records, VA treatment records, and VA examination reports, the weight of the evidence does not support a finding that the Veteran has a current diagnosis of an acquired psychiatric disorder or hemorrhoids.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate an acquired psychiatric disorder or hemorrhoids at any point during the claim period or even recent diagnoses prior to the filing of the claims for service connection.  

In the September 2009 claim, the Veteran asserted that he has experienced disabling hemorrhoid problems continuously since service separation, that his condition has not improved, and that he is still required to take certain precautions and medicate weekly due to his hemorrhoids.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R.                    § 3.159(a)(2).

As a lay person, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing symptoms of hemorrhoids during or after service.  See Barr, 21 Vet. App. 303.  However, while the Board has found the Veteran's complaints to be credible, there is no indication that the Veteran has the necessary medical training and competency to provide a clinical diagnosis of hemorrhoids.  See Jandreau, 492 F.3d 1372.  The Veteran is also competent to relate some symptoms that may be associated with an acquired psychiatric disorder, such as anxiety, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The evidence of record is negative for any current diagnoses of an acquired psychiatric disorder or hemorrhoids.  The October 2013 VA examination reports specifically indicate that the Veteran does not have current diagnoses of an acquired psychiatric disorder or hemorrhoids.  The VA examiner provided a clear and well-reasoned rationale as well as a basis in objective supporting clinical data for the finding that the Veteran does not have current diagnoses of an acquired psychiatric disorder or hemorrhoids.  As such, the Board accords the October 2013 VA examination reports greater probative weight then the Veteran's lay statements as to whether the Veteran currently has the claimed disabilities.

Additionally, while, as noted above, there are several notations in the private treatment records that the Veteran has episodes of alopecia areata and eczema that are aggravated by "stress," the private treatment records do not indicate that the Veteran has ever been diagnosed with an acquired psychiatric disorder. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current acquired psychiatric disorder or hemorrhoids; therefore, the claims for service connection for an acquired psychiatric disorder and hemorrhoids must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for hemorrhoids is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a skin problem to include hair loss.  See 38 C.F.R. § 19.9 (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  Id.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a result of the September 2013 Board remand, the Veteran was afforded a VA skin diseases examination to determine the nature and etiology of the claimed skin problem.  The VA examiner opined that the diagnosed alopecia areata was less likely than not incurred in or caused by the Veteran's active service because it was less likely than not that the Veteran's complaints of three patchy areas of hair loss on the scalp, that was treated in-service and healed without residuals, would lead to the later development of alopecia areata first diagnosed in November 2007.  The VA examiner noted no evidence of any complaints or diagnosis of any skin or hair condition on physical examination in 1967 and the Veteran's first reported medical visit for his hair condition was in November 2007, 50 years since service separation.  The VA examiner opined that this showed a lack of chronicity of complaints or care.

The Board finds that the October 2013 VA examination report is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A January 1994 private treatment record notes that the Veteran was diagnosed with alopecia areata, nearly 14 years earlier than the November 2007 date of diagnosis considered by the VA examiner.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the current right knee disability.  See McLendon v. Nicholson,    20 Vet. App. 79 (2006).    

Accordingly, the issue of service connection for a skin problem to include hair loss is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Arrange for the Veteran's claims file, include a copy of this remand, to be reviewed by the VA examiner who prepared the October 2013 VA skin examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination to determine the etiology of current skin condition, to include hair loss.

Following review of the claims file, the examiner should render an opinion as to whether the Veteran's current skin condition, to include hair loss, was incurred in or caused by the Veteran's military service.  The examiner should provide a clear rationale and basis for all opinions expressed.  The VA examiner should note and discuss the evidence of record that indicates that the Veteran received treatment in January 1994 for alopecia areata.    

2.  Then, readjudicate the remaining issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


